        Case 1:19-cv-00369-VJW Document 31 Filed 03/28/19 Page 1 of 2




      In the United States Court of Federal Claims
                                   No. 19-369C
                              (Filed March 28, 2019)
                             NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
TECHNATOMY CORP.,                 *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant,       *
                                  *
      and                         *
                                  *
SOLERS, INC. and                  *
NORTHROP GRUMMAN                  *
SYSTEMS CORP.,                    *
                                  *
           Defendant–Intervenors. *
                                  *
* * * * * * * * * * * * * * * * * *

                                      ORDER

        Before the Court is the government’s opposition to Kenneth M. Reiss’s
application for access to information under the protective order of this case. See
Def.’s Opp’n, ECF No. 27. Mister Reiss is a Corporate Director and Assistant
General Counsel for intervenor Northrop Grumman Systems Corp., see Reiss Appl.
for Access, ECF No. 26 at 1, and the government opposes his application primarily
on the ground that his access to the proprietary information in the administrative
record could give Northrop Grumman a competitive advantage in future task order
competitions under this procurement. Def.’s Opp’n at 2. The problem with this
argument, as Northrop Grumman explains in its response, Northrop Grumman’s
Resp. to Def. ’s Opp’n at 1, ECF No. 30, is that Mr. Reiss already has access to this
information---as his application was not opposed in the companion case Novetta,
Inc. v. United States, No. 19-330C, EFC No. 24, which contains an identical
administrative record. Allowing his access to the information for purposes of this
case would thus not increase any risk of inadvertent disclosure of protected
        Case 1:19-cv-00369-VJW Document 31 Filed 03/28/19 Page 2 of 2




materials, but the denial of his application would severely hinder his ability to
assist Northrop Grumman in the litigation of this bid protest.

       Mister Reiss in his application attests that he is “not involved in competitive
decisionmaking,” in compliance with the requirements of United States Steel Corp.
v. United States, 730 F.2d 1465, 1468 (Fed. Cir. 1984). Reiss Appl. for Access at 1.
He attaches a supplemental statement in which he explains that his duties are
“limited to supporting litigation” and that he has “not assumed any competitive
decision making responsibilities.” Suppl. Statement to Reiss Appl. at 2. Moreover,
he describes how the lawyers in his office are functionally, organizationally, and
physically separate from the business units which make competitive and
procurement-related decisions. Id. He also explains the measures he will take to
keep the protected material from Northrop Grumman’s facilities and network. Id.
at 3.

       Considering the relevant factors, see Rules of the United States Court of
Federal Claims, Appendix C ¶ 18(c), Northrop Grumman has persuasively
demonstrated its need for Mr. Reiss’s access, given their small team of outside
counsel and the quick filing deadlines involved in this case. Northrop Grumman’s
Resp. to Def. ’s Opp’n at 4–6. It is also clear that because Mr. Reiss has access to
these materials in the Novetta case---and had access to the pre-corrective action
materials in the prior Government Accountability Office proceedings---his access to
the materials in this case would not pose any increased risk of inadvertent
disclosure, to the detriment of other competitors. In this regard, it is noteworthy
that none of the three private competitors of Northrop Grumman who are
participating in Novetta or this case have objected to Mr. Reiss’s access to the
protected materials (nor did the government in Novetta). And the Court notes that
Mr. Reiss has been admitted under GAO protective orders in numerous bid protests.
Decl. of Kenneth M. Reiss, ECF No. 30-1 at 2. In any event, Northrop Grumman
and Mr. Reiss have sufficiently demonstrated Mr. Reiss’s lack of physical,
organizational, and virtual involvement with the procurement decisions of the
company. See id.; Northrop Grumman’s Resp. to Def. ’s Opp’n at 7; Suppl.
Statement to Reiss Appl. at 2–3. The Court concludes that permitting Mr. Reiss
access to information already available to him cannot competitively disadvantage
any party to the present dispute or any other competitor involved in this
procurement, and accordingly his access to information under the protective order is
GRANTED.


IT IS SO ORDERED.

                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Senior Judge

                                         -2-
